DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the specification fails to provide proper antecedent basis for the following claim limitation(s): “wherein the bra panels have different tensions” (claim 22).
Claim Objections
Claims 1, 5, 12, 14, and 18 are objected to because of the following informalities:  
“a top and a bottom surface” (claim 1) should read “a top surface and a bottom surface,” to enhance clarity
“a left and a right surface” (claim 1) should read “a left surface and a right surface,” to enhance clarity
“a first and second of said fabric layers” (claim 5) should read “a first layer and a second layer of said fabric layers,” to enhance clarity
“a third of said fabric layers” (claim 5) should read “a third layer of said fabric layers,” to enhance clarity 
“a wearer’s left scapula” and “a wearer’s right scapula” (claim 12) should read “a left scapula of a wearer” and “a right scapula of the
“said left shoulder strap further comprising of a left anterior portion and a left posterior scapular portion” (claim 14) should read “said left shoulder strap further comprising a left anterior portion and a left posterior scapular portion”
“said right shoulder strap further comprising of a right anterior portion and a right posterior scapular portion” (claim 14) should read “said right shoulder strap further comprising a right anterior portion and a right posterior scapular portion”
“wherein said three fabric layers are polyester fabric, elastic fabric, and polyester fabric” (claim 18) should read “wherein said three fabric layers are polyester fabric, elastic fabric, and polyester fabric, respectively,” to enhance clarity
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13, 21, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites the limitation “wherein said bottom surface of said elastic strap is directly above said rear panel.” The limitation is indefinite, as the bra is previously recited to include a gap extending between the elastic strap and the rear panel, such that the elastic strap defines a top border of said gap, and the rear panel defines a curved bottom border of said gap. As such, it is directly above said rear panel. See also at least Figs. 2 and 4, which clearly show wherein the gap, not the elastic strap, extends directly above the rear panel. For purposes of examination, the Examiner will interpret the limitation as follows: “wherein said bottom surface of said elastic strap is above said rear panel.”
Claim 7 recites the limitation “wherein said left and right posterior portions comprise at least two fabric layers.” The limitation is indefinite, as it is unclear whether the left and right posterior portions each comprise at least two fabric layers, or if the left and right posterior portions collectively include at least two fabric layers. For purposes of examination, the Examiner will interpret the limitation as follows: “wherein said left and right posterior portions each comprise at least two fabric layers.”
Similarly, claim 19 recites the limitation “wherein said left and right scapular portions comprise two fabric layers.” The limitation is indefinite, as it is unclear whether the left and right scapular portions each comprise two fabric layers, or if the left and right scapular portions collectively include two fabric layers. For purposes of examination, the Examiner will interpret the limitation as follows: “wherein said left and right scapular portions each comprise two fabric layers.”
Claim 21 recites the limitation “wherein said bra is made of multiple panels.” The limitation is indefinite, as it is unclear whether the previously recited front and rear panels in claim 14 are included or excluded from the presently recited “multiple panels.”

Furthermore, claim 22 recites the limitation “wherein the bra panels have different tensions.” The limitation is indefinite, as it is unclear whether the recited “tensions” refer to an elasticity or density value of the fabric itself, or the tension present in the respective panels when the bra is worn or stretched. For purposes of examination, the Examiner will interpret the “different tensions” as referring to different moduli of elasticity. See paragraph 0083 of the specification.
	Dependent claims are rejected at least for depending from rejected claims.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13, as best interpreted by the Examiner*, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,736,364. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-13 of U.S. Patent No. 10,736,364 anticipate each and every limitation of claims 1-13 of the pending application. *See rejection under 35 USC 112(b) above regarding the term “directly above said rear panel.” 
Claims 14-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-20 of U.S. Patent No. 10,736,364. Although the claims at issue claims 14-20 of U.S. Patent No. 10,736,364 anticipate each and every limitation of claims 14-21 of the pending application.
Claim 22, as best interpreted by the Examiner**, is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 10,736,364 in view of Marcario et al. (herein Marcario)(US Patent No. 3,606,891). **See rejection under 35 USC 112(b) above regarding the term “different tensions.”
Although the claims at issue are not identical, they are not patentably distinct from each other, because claim 14 of U.S. Patent No. 10,736,364 anticipates each and every limitation of claim 22 of the pending application, except wherein the bra panels have different tensions.
However, Marcario teaches a bra having a multiple panels with different stretch characteristics (thereby producing different levels of tension when worn; see at least column 1, lines 12-30 and column 6, lines 13-73), so as to comfortably support and shape the body while minimizing undue pressure and allowing chest expansion for breathing (see column 1, lines 12-30; column 3, lines 8-35; and column 8, lines 35-65).
Therefore, based on Marcario’s teachings, it would have been obvious to one having ordinary skill in the art to have modified the bra of claim 14 of U.S. Patent No. 10,736,364 such that the bra panels would have different tensions, as doing so would allow the bra to comfortably support and shape the body while minimizing undue pressure and allowing chest expansion for breathing.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 12 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim 12 recites the limitation “wherein said left posterior portion of said left shoulder strap at least partially covers a region corresponding to a wearer's left scapula and said right posterior portion of said right shoulder strap at least partially covers a region corresponding to a wearer's right scapula.” The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not contain language such as “configured to” (e.g., “configured to at least partially cover a region corresponding to a wearer’s left/right scapula”) to direct the claim to the relational aspects of the invention to the human body, instead of to the human body itself. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 14, 21, and 22 (regarding claims 21-22, as best as can be understood) are rejected under 35 U.S.C. 103 as being unpatentable over Capasso et al. (herein Capasso)(US Patent No. 5,045,019) in view of Wyeth (US Patent No. 1,401,227).
Regarding claim 14, Capasso discloses a bra (10) comprising:
a front panel (34, 22, 20) and a rear panel (18) connected along a left seam and a right seam (respective left and right side seams formed by portions of bands 36, 38; see annotated Fig. 1 and column 3, lines 15-64; note that while Fig. 1 shows a perspective view and not a direct front plan view, one of ordinary skill in the art would understand that bra 10 is generally symmetrical and that features shown on the left side of the bra are also included on the right side of the bra);
a chest band (28, 30) provided along a bottom of said front panel and said rear panel (see Fig. 1 and column 3, lines 10-47);

a right shoulder strap (right 26 and right posterior scapular portion as annotated in Fig. 1, see also note above) connecting said front panel to said rear panel (see Fig. 1);
said left shoulder strap further comprising of a left anterior portion (left 26) and a left posterior scapular portion (see annotated Fig. 1), wherein said left anterior portion and said left posterior scapular portion are directly connected to each other in at least two locations at opposite ends of said left shoulder strap (see Fig. 1) and said left posterior scapular portion is wider than said left anterior portion (see Fig. 1, the posterior scapular portions are wider than the respective anterior portions at least at opposite ends of the posterior scapular portions);
said right shoulder strap further comprising of a right anterior portion (right 26) and a right posterior scapular portion (see annotated Fig. 1), wherein said right anterior portion and said right posterior scapular portion are directly connected to each other in at least two locations at opposite ends of said right shoulder strap (see Fig. 1 and note above) and said right posterior scapular portion is wider than said right anterior portion (see Fig. 1 and note above, the posterior scapular portions are wider than the respective anterior portions at least at opposite ends of the posterior scapular portions).

    PNG
    media_image1.png
    686
    765
    media_image1.png
    Greyscale

Capasso substantially discloses the invention as claimed above but fails to further disclose an elastic strap connecting said left posterior scapular portion of said left shoulder strap and right posterior scapular portion of said right shoulder strap.
However, Wyeth teaches an elastic strap (3) for connecting left and right posterior scapular strap portions of a left and right shoulder straps (2) of a bra (1; see Figs. 1-2 and page 1, lines 1-53), so as to allow the elastic strap to hold the straps in their proper position on the wearer’s shoulders/back, to reduce unsightly appearances and to enhance the wearer’s comfort (see page 1, lines 1-15 and 94-101).

Regarding the limitation “a therapeutic posture correcting and chest expanding bra,” Capasso and Wyeth together teach a bra that is configured to support the weight of the wearer’s breasts and includes at least one elastic panel along the circumference of the bra for allowing expansion (see column 1, line 37 – column 2, line 20 of Capasso) and is therefore capable of being used for therapeutic posture correcting and chest expanding purposes. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987). See MPEP 2114 (II). The Examiner further notes that no specific posture correcting or chest expanding functions are recited in claim 14 that relate to the individual structures of the bra and how they work in concert with one another to achieve the claimed intended use(s).

Regarding claim 21, the modified bra of Capasso (i.e., Capasso in view of Wyeth) is further disclosed wherein the bra (10 of Capasso) is made of multiple panels (see at least Fig. 1 and column 2, line 58 – column 3, line 57 of Capasso).

.

	
Claims 15, 16, and 19 (regarding claim 19, as best as can be understood) are rejected under 35 U.S.C. 103 as being unpatentable over Capasso and Wyeth, as applied to claim 14 above, in view of Dandapure et al. (herein Dandapure)(US PG Pub 2016/0058075).
Regarding claim 15, Capasso and Wyeth together teach the limitations of claim 14, as discussed above, but fail to explicitly teach wherein said front panel comprises two fabric layers.
However, Dandapure teaches a bra (100) having a front panel (110) and a rear panel (120, 122) connected at respective left and right side seams (see Figs. 1A-1B and paragraphs 0013-0016), and first and second shoulder straps (130, 132) connecting said front panel and said rear panel (see Figs. 1A-1B and paragraphs 0013-0016), wherein the front panel includes an outermost layer (700) and at least one inner layer (400, 500, 600; see paragraphs 0018-0020 and 0033-0035), so as to provide enhanced support, coverage, and/or wicking properties to the bra (see paragraphs 0018-0020).
Therefore, based on Dandapure’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Capasso’s front panel to include at least one inner layer in addition to the outermost layer, such that the front panel would comprise two fabric layers; as doing so would provide enhanced support, coverage, and/or wicking properties to the bra.


However, Dandapure teaches a bra (100) having a front panel (110) and a rear panel (120, 122) connected at respective left and right side seams (see Figs. 1A-1B and paragraphs 0013-0016), and first and second shoulder straps (130, 132) connecting said front panel and said rear panel (see Figs. 1A-1B and paragraphs 0013-0016), wherein the rear panel includes an outermost layer (700) and at least one inner layer (400, 500, 600; see paragraphs 0018-0020 and 0033-0035), so as to provide enhanced support, coverage, and/or wicking properties to the bra (see paragraphs 0018-0020).
Therefore, based on Dandapure’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Capasso’s rear panel to include at least one inner layer in addition to the outermost layer, such that the rear panel would comprise two fabric layers; as doing so would provide enhanced support, coverage, and/or wicking properties to the bra.

Regarding claim 19, Capasso and Wyeth together teach the limitations of claim 14, as discussed above, but fail to explicitly teach wherein said left and right scapular portions comprise two fabric layers.
However, Dandapure teaches a bra (100) having a front panel (110) and a rear panel (120, 122) connected at respective left and right side seams (see Figs. 1A-1B and paragraphs 0013-0016), and left and right shoulder straps (130, 132) connecting said front panel and said rear panel (see Figs. 1A-1B and paragraphs 0013-0016), wherein the left and right shoulder straps each include an outermost layer (700) and at least one inner layer (500, 600; see 
Therefore, based on Dandapure’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Capasso’s left and right scapular portions to each include at least one inner layer in addition to the outermost layer, such that said left and right scapular portions would each comprise two fabric layers; as doing so would provide enhanced support, coverage, and/or wicking properties to the bra.

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Capasso and Wyeth, as applied to claim 14 above, in view of Flockton et al. (herein Flockton)(US PG Pub 2017/0238638) and Jastrab et al. (herein Jastrab)(US PG Pub 2002/0073476).
Regarding claim 17, Capasso and Wyeth together teach the limitations of claim 14, as discussed above, but fail to further teach wherein said elastic strap comprises three fabric layers. Wyeth appears to teach wherein the elastic strap (3) comprises a single layer of elastic material (4, see Fig. 2 and page 1, lines 30-53).
However, Flockton teaches an elastic strap (2) for use in a garment (see Figs. 1-2 and paragraph 0048), the strap including at least three fabric layers (see Fig. 6 and paragraphs 0033-0041), to reduce twisting, buckling, or curling of the elastic strap when in use (see paragraphs 0002-0007 and 0043). 
Furthermore, Jastrab teaches an elastic strap (18, 20, 30, 32) for use in a garment (10, see Figs. 1-2B), wherein the elastic strap comprises three fabric layers (the elastic strap layer itself 
Therefore, based on Flockton’s and Jastrab’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Wyeth’s elastic strap to include at least three fabric layers, as doing so would reduce twisting, buckling, or curling of the elastic strap when in use and/or would protect the elastic strap material by enclosing the elastic strap within a fabric sleeve.

Regarding claim 18, the modified bra of Capasso (i.e., Capasso in view of Wyeth, Flockton, and Jastrab) is further disclosed wherein said three fabric layers are polyester fabric, elastic fabric, and polyester fabric (see paragraphs 0018-0020 of Flockton; Fig. 2 and page 1, lines 30-53 of Wyeth; and paragraphs 0038-0039 of Jastrab).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Capasso and Wyeth, as applied to claim 14 above, in view of Williamson (US Patent No. 3,077,198).
Regarding claim 20, Capasso and Wyeth together teach the limitations of claim 14, as discussed above, but fail to further teach wherein said elastic strap is elastic in a horizontal direction and inelastic in a vertical direction. Wyeth is silent as to the direction(s) of elasticity of the elastic strap.
However, Williamson teaches at least one elastic strap (8, 10) for use in a brassiere (see Figs. 1-2), wherein each elastic strap is elastic in a horizontal direction and inelastic in a vertical direction (see column 1, lines 43-70); so as to allow the elastic strap to stretch only along the 
Therefore, based on Williamson’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Wyeth’s elastic strap to specifically be elastic in a horizontal direction and inelastic in a vertical direction; as doing so would allow the elastic strap to stretch only along the circumference direction of the wearer’s body, such that the elastic fits comfortably and smoothly against the body of the wearer without creasing or wrinkling.

Allowable Subject Matter
Claims 1-13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action, pending resolution of the double patenting rejection(s).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. For example, Tomkoria (US Patent No. 9,730,475) teaches a brassiere strap accessory for coupling between two straps of a brassiere and comprising both elastic and inelastic sections for improving a wearer’s posture.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELYN BRAVO whose telephone number is (571)270-0581. The examiner can normally be reached Mon - Fri 9:30am - 6:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup, can be reached at (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOCELYN BRAVO/            Primary Examiner, Art Unit 3732